DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/017,005 filed 10 September 2020. Claims 1-10 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 10 September 2020, 14 July 2021, and 13 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No 2006/0220479 to Hasegawa.
Regarding claims 1-6, 8, and 9  Hasegawa discloses:
Claim 1:
An engine-and-electric-machine assembly, comprising an engine (i.e., 11) and an electric machine (i.e., 12), a crankshaft being provided in the engine (i.e., 23), the crankshaft comprising a main body and an extension section that extends out to the exterior of the engine, the extension section forming a rotation shaft of the electric machine, a rotor of the electric machine being mounted on the extension section, and a transition section being provided between the main body of the crankshaft and the extension section (i.e., see figure below), wherein the rotor of the electric machine is fastened to the transition section via a flange structure (i.e., the specification does not appear to articulate a specific flange structure. Instead, it appears that the flange is considered to be a side of the transition section where the rotor support is fastened via bolts. Since Hasegawa has comparable structure, the limitation appears met).

    PNG
    media_image1.png
    732
    750
    media_image1.png
    Greyscale

Claim 2:
wherein the transition section is provided with an end face that faces the rotor of the electric machine, and the rotor of the electric machine is connected to the end face of the transition section via the flange structure (i.e., 27 are bolts that fixed rotor 21 to crankshaft 23 at an end face of the designated transition section).
Claim 3:
wherein the rotor of the electric machine comprises an iron-core support (i.e., [0028] discloses rotor 21 is made up of an iron core), a plurality of main connecting holes are provided at a middle part of the iron-core support (i.e., 21c), a plurality of secondary connecting holes are correspondingly provided at the end face of the transition section (i.e., 23a), and the main connecting holes and the secondary connecting holes are aligned and are fastened together by using bolts (i.e., 27).
Claim 4:
wherein a protrusion that faces the transition section is provided at the middle part of the iron-core support, and the main connecting holes are provided at the protrusion (i.e., the portion of 21 where 27 is located protrudes to the left in Fig. 1).
Claim 5:
wherein a sleeve is provided at a middle part of the iron-core support, and the sleeve is interference-fitted to the extension section when the rotor of the electric machine is mounted on the extension section to guarantee that the sleeve is concentric with the rotation shaft (i.e., 21e has an extension portion that is equivalent to a sleeve that slides over 23 and is concentric with 23 when 21 is fixed to 23).
Claim 6:
wherein a synchro-resolver rotor is mounted and fixed to the sleeve (i.e., 31), or a synchro-resolver rotor is mounted and fixed to the extension section.
Claim 8:
wherein the main connecting holes are unthreaded holes (i.e., 21c), the secondary connecting holes are threaded holes (i.e., 23a), and a quantity of the main connecting holes and the secondary connecting holes is 6-12 (i.e., the specification does not set forth any particular reason why there must 6-12 holes. It is well known within the field that fixing an element to a crankshaft should have a multitude of torque set bolts Further, [0035] discloses a multitude of bolts. Since the instant application provides no novel reason for requiring 6-12 bolts and the prior art allow for the use of 6-12 bolts, the limitation is met).
Claim 9:
wherein a sleeve is provided at a middle part of the iron-core support, and the sleeve is transition-fitted or clearance-fitted to the extension section when the rotor of the electric machine is mounted on the extension section (i.e., 21e is in the middle part of 21, has an extension portion that is equivalent to a sleeve that slides over 23 and is concentric with 23 when 21 is fixed to 23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa.
Claim 8:
Regarding claim 1, Hasegawa discloses:
wherein the main connecting holes are unthreaded holes (i.e., 21c), the secondary connecting holes are threaded holes (i.e., 23a)
Hasegawa does not explicitly disclose:
quantity of the main connecting holes and secondary connecting holes is 6-12
It would have been obvious to one having ordinary skill in the art at the time of effective filing to use 6-12 bolts for the benefit of a more secure system. It is well known within the art that fixing an element to a crankshaft should have a multitude of torque set bolts Further, [0035] discloses the use of a multitude of bolts. Since the instant application provides no novel reason for requiring 6-12 bolts and the prior art allow for the use of 6-12 bolts, it would be obvious to use any number of bolts, including 6-12.

Allowable Subject Matter
Claims 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while overcoming any issues under 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2005/0133328 teaches an assembly with electric motor fixed to a crankshaft via a bolted flange. However, the reference fails to teach or render obvious the structure of the crankshaft and a resolver rotor.
2018/0370346 teaches an assembly with electric motor fixed to a crankshaft via a bolted flange. However, the reference fails to teach or render obvious all of the structure of the crankshaft and a resolver rotor.
8884491 teaches an assembly with electric motor fixed to a crankshaft via a bolted flange. However, the reference fails to teach or render obvious the structure of the crankshaft and a resolver rotor.
2005/0150734 teaches an assembly with electric motor fixed to a crankshaft via a bolted flange. However, the reference fails to teach or render obvious the structure of the crankshaft and a resolver rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659